        Case 1:19-cv-03539-PKC Document 57 Filed 03/04/20 Page 1 of 1
         Case 1:19-cv-03539-PKC Document 56 Filed 03/03/20 Page 1 of 1



 MALIS I
 LAW OFFICES OF DANIEL MALIS, PC
                             30 SECOND STREET
                             CAMBRIDGE, MA02141
                             TEL (617) 491-1099
                             FAX (617)491-1022
                             daniel.malis@malislaw.com
                                                                                                              ,,Jv~
                                                March 2, 2020              /o,·,;_.,    (./1'(1/,,._,e,-~
                                                                                               . ?i
VIA CM/ECF                                                                                     / J                       -i~
                                                                                                      iY[~,._,
                                                                                                          .     .
The Hon. Judge P. Kevin Castel                                                                                           tr
U.S. District Court, Southern District of New York                             \:   00 c,,_::'!::-~ /i          , _, ,
500 Pearl Street, Courtroom I I D                              L---- , '3 o                              CL ,

New York, NY I0007                                                    / 0·    . . . . {). ft //T
      Re:
                                                                             70       ~:il.
            Ousmane Bah v. Apple Corporation and Security Information Specialist~.~/<;:v S O5
               Docket No. I: I9-cv-03539 (PKC)                                       / ;:,:Y' /                           _ q -,)5
                                                                                   ,(/                                      .
               Plaintiffs request to change time of status conference ( I I am or rater, March 19)

Dear Judge Castel:

        All parties just received notice that the Court, sua sponte, has rescheduled our Status
Conference in this matter from Monday, March 16, 2020 at I I am to Thursday, March 19, 2020
at I0:30 am. With all parties' assent, I ask that we move the time of the status conference from
I0:30 am to I I am or later to accommodate my travel schedule from Boston. Thank you in
advance for your anticipated cooperation.

                                                Sincerely,




                                                Daniel Malis, Esq.
                                                Co-counsel for Plaintiff

DM/jag
CC:    Carrie Cohen, Esq.
       David Metzger, Esq.
       Subhan Tariq, Esq.
       Via CMIECF
